DETAILED ACTION
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's response to the Office Final Action filed on 5/25/2022 is acknowledged.
Applicant amended claims 9, 17, and 21; and cancelled claims 16 and 22-23.
Applicant added claims 29-31

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/23/2022 has been entered.

Claim Objections
At the following locations, indicated by the notation [claim(s), line(s)], please make the following changes to provide better clarity, proper grammar, or proper antecedent basis:
[21, 14] insert "structure" after "the magnetic tunnel junction".
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 18, 20, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gosavi et al. (US 2019/0386205) (hereafter Gosavi).
Regarding claim 17, Gosavi discloses a memory device, comprising: 
a substrate 701 (Fig. 7, paragraph 0097); 
a transistor 700 (Fig. 7, paragraph 0097) over the substrate 701 (Fig. 7), the transistor 700 (Fig. 7) having a first source/drain terminal 718 (Fig. 7, paragraph 0108), a second source/drain terminal 716 (Fig. 7, paragraph 0108) and a gate terminal 714 (Fig. 7, paragraph 0108); and 
a magnetoresistive random access memory cell (221 and 222 in Fig. 7, paragraph 0094) over the transistor 700 (Fig. 7), the magnetoresistive random access memory cell (221 and 222 in Fig. 7) including a magnetic tunnel junction structure 221 (Fig. 7, paragraph 0094) and a spin-orbit torque structure 222 (Fig. 7, paragraph 0094) vertically adjacent to the magnetic tunnel junction structure 221 (Fig. 7) and coupled to a first source/drain terminal 718 (Fig. 7) of the transistor 700 (Fig. 7); 
wherein the spin-orbit torque structure 222 (Fig. 7; and see paragraph 0092, wherein “FIG. 7 illustrates a cross-sectional view of a SOT memory device (e.g., any one of devices of FIGS. 3-6)”) includes a first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0065), and a first magnetic insertion layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”) interfacing with the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) from both a vertical direction (vertical direction in Fig. 6B) and a lateral direction (horizontal direction in Fig. 6B).  
Regarding claim 18, Gosavi further discloses the memory device of claim 17, wherein the magnetic tunnel junction structure 221 (Fig. 7, paragraph 0094; and see paragraph 0092, wherein “FIG. 7 illustrates a cross-sectional view of a SOT memory device (e.g., any one of devices of FIGS. 3-6)”) includes a reference layer 221c (Fig. 6B, paragraph 0060), a free layer 321ac (Fig. 6B, paragraph 0078) and a tunnel barrier layer 221b (Fig. 6B, paragraph 0078) sandwiched between the reference layer 221c (Fig. 6B) and the free layer 321ac (Fig. 6B) and wherein the free layer 321ac (Fig. 6B, paragraph 0080, wherein “PMA”) and the reference layer 221c (Fig. 6B, paragraph 0062, wherein “a magnet with perpendicular magnetic anisotropy (PMA)”) both include perpendicular anisotropy.  
Regarding claim 20, Gosavi further discloses the memory device of claim 17, wherein: the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) includes a comb shape having at least two tooth elements (223a and 223b in Fig. 6B), and 3Application No. 16/438,193Reply to Restriction Requirement dated July 19, 2021the first magnetic insertion layer 622 (Fig. 6B) is positioned between the two tooth elements (223a and 223b in Fig. 6B) of the first heavy metal layer.  
Regarding claim 29, Gosavi further discloses the memory device of claim 17, wherein the first heavy metal layer (223a, 223b, and 222 in Fig. 6B; and see paragraphs 0064 and 0065) is one or more of tungsten, platinum, or tantalum.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gosavi as applied to claim 17 above, and further in view of Lee et al. (US 2018/0040811) (hereafter Lee).
Regarding claim 19, Gosavi further discloses the memory device of claim 17, wherein the first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0064, wherein “Pt”) is platinum.
Gosavi does not disclose the first magnetic insertion layer is cobalt.  
Lee discloses the first magnetic insertion layer 221 (Fig. 2, paragraph 0036, wherein “Co”) is cobalt.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gosavi to form the first magnetic insertion layer is cobalt, as taught by Lee, since applicant has not disclosed that the claimed material is for a particular unobvious purpose, produces an unexpected result, or is otherwise critical, which are criteria that have been held to be necessary for material limitations to be prima facie unobvious. The claimed material is considered to be a "preferred" or "optimum" material out of a plurality of well known materials that a person of ordinary skill in the art at the time the invention was made would have found obvious to provide to the invention of the cited prior art reference, using routine experimentation and optimization of the invention. In re Leshin, 125 USPQ 416 (CCPA 1960).

Allowable Subject Matter
Claims 9-15, 21, and 24-28 are allowed. The following is an examiner’s statement of reasons for allowance: a closest prior art, Gosavi et al. (US 2019/0386205), discloses the spin-orbit torque layer (321ab and 321aa in Fig. 6B) including a vertical stack of a first heavy metal layer 321ab (Fig. 6B, paragraph 0078) and a first magnetic layer 321aa (Fig. 6B, paragraph 0078) but fails to disclose the first heavy metal layer and the first magnetic layer are laterally adjacent to one another and at least one of the first heavy metal layer or the first magnetic layer interfaces with the free layer of the magnetic tunnel junction. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a structure, comprising: the first heavy metal layer and the first magnetic layer are laterally adjacent to one another and at least one of the first heavy metal layer or the first magnetic layer interfaces with the free layer of the magnetic tunnel junction in combination with other elements of claim 1.
In addition, a closest prior art, Gosavi et al. (US 2019/0386205), discloses a first magnetic layer 321aa (Fig. 6B, paragraph 0078); a second magnetic layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”); and a free layer 321ac (Fig. 6B, paragraph 0078) but fails to disclose a combined thickness of the first magnetic layer and the second magnetic layer is smaller than or equal to one third of a thickness of the free layer of the magnetic tunnel junction structure. Additionally, the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a structure, comprising: a combined thickness of the first magnetic layer and the second magnetic layer is smaller than or equal to one third of a thickness of the free layer of the magnetic tunnel junction structure in combination with other elements of claim 21.

A closest prior art, Gosavi et al. (US 2019/0386205), discloses a structure, comprising: a magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B) including a reference layer 221c (Fig. 6B, paragraph 0060), a free layer 321ac (Fig. 6B, paragraph 0078) and a tunneling barrier layer 221b (Fig. 6B, paragraph 0078) sandwiched between the reference layer 221c (Fig. 6B) and the free layer 321ac (Fig. 6B); and a spin-orbit torque layer (321ab and 321aa in Fig. 6B, paragraph 0078) vertically adjacent to the free layer 321ac (Fig. 6B) of the magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B), the spin-orbit torque layer (321ab and 321aa in Fig. 6B) including a vertical stack of a first heavy metal layer 321ab (Fig. 6B, paragraph 0078) and a first magnetic layer 321aa (Fig. 6B, paragraph 0078) but fails to teach the first heavy metal layer and the first magnetic layer are laterally adjacent to one another and at least one of the first heavy metal layer or the first magnetic layer interfaces with the free layer of the magnetic tunnel junction as the context of claim 9. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 10-15 depend on claim 9.
In addition, a closest prior art, Gosavi et al. (US 2019/0386205), discloses a substrate 424 (Fig. 6B, paragraph 0082); a first heavy metal layer (223a, 223b, and 222 in Fig. 6B, paragraph 0065) over the substrate 424 (Fig. 6B); a first magnetic layer 321aa (Fig. 6B, paragraph 0078) adjacent to the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), a first surface (bottom surface of 321aa in Fig. 6B) of the first magnetic layer 321aa (Fig. 6B) interfacing a first surface (top surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B); and a second magnetic layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”) adjacent to the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), a second surface (top surface of 622 in Fig. 6B) of the second magnetic layer 622 (Fig. 6B) interfacing a second surface (bottom surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B), the second surface (bottom surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer being opposite to the first surface (top surface of 223a, 223b, and 222 in Fig. 6B) of the first heavy metal layer; a second heavy metal layer 321ab (Fig. 6B, paragraph 0078) adjacent to the first magnetic layer 321aa (Fig. 6B), a second surface (bottom surface of 321ab in Fig. 6B) of the second heavy metal layer 321ab (Fig. 6B, paragraph 0078) interfacing a second surface (top surface of 321aa in Fig. 6B) of the first magnetic layer 321aa (Fig. 6B), the second surface (top surface of 321aa in Fig. 6B) of the first magnetic layer opposing the first surface (bottom surface of 321aa in Fig. 6B) of the first magnetic layer; and a magnetic tunnel junction structure (321ac, 221b, and 221c in Fig. 6B) vertically adjacent to one or more of the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) or the first magnetic layer, the magnetic tunnel junction (321ac, 221b, and 221c in Fig. 6B) including a reference layer 221c (Fig. 6B, paragraph 0060), a tunneling barrier layer 221b (Fig. 6B, paragraph 0078) and a free layer 321ac (Fig. 6B, paragraph 0078) but fails to teach a combined thickness of the first magnetic layer and the second magnetic layer is smaller than or equal to one third of a thickness of the free layer of the magnetic tunnel junction structure as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 24-28 depend on claim 21.
	
3. 	Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

2. 	Claim 30 would be allowable because a closest prior art, Gosavi et al. (US 2019/0386205), discloses a first magnetic insertion layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”) interfacing with the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) from both a vertical direction (vertical direction in Fig. 6B) and a lateral direction (horizontal direction in Fig. 6B) but fails to disclose the first magnetic insertion layer is one of a Co and Pt multilayer or a Co and Ni multilayer, and has perpendicular magnetic anisotropy. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a memory device, comprising: the first magnetic insertion layer is one of a Co and Pt multilayer or a Co and Ni multilayer, and has perpendicular magnetic anisotropy in combination with other elements of the base claim 17. 
In addition, claim 31 would be allowable because a closest prior art, Gosavi et al. (US 2019/0386205), discloses a first magnetic insertion layer 622 (Fig. 6B, paragraph 0091, wherein “a pair of fixed magnets”) interfacing with the first heavy metal layer (223a, 223b, and 222 in Fig. 6B) from both a vertical direction (vertical direction in Fig. 6B) and a lateral direction (horizontal direction in Fig. 6B) but fails to disclose the first magnetic insertion layer is one of a CoFeB magnetic alloy or a NiFe magnetic alloy, and has in-plane magnetic anisotropy. Additionally, 
the prior art of record neither anticipates nor renders obvious the limitations of the claim that recites a memory device, comprising: the first magnetic insertion layer is one of a CoFeB magnetic alloy or a NiFe magnetic alloy, and has in-plane magnetic anisotropy in combination with other elements of the base claim 17. 	

Response to Arguments
1.     	Applicant's arguments filed 5/25/2022 have been fully considered.
2. 	Applicant's arguments with respect to claims 17-20 and 29 have been considered but are moot in view of the new ground(s) of rejection.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.B.K/Examiner, Art Unit 2813                                                                                                                                                                                                        

                                                                                                                                                                             

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813